
	
		II
		110th CONGRESS
		2d Session
		S. 3039
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of the suitability and feasibility of establishing the Northern Neck
		  National Heritage Area in Virginia, and for other purposes.
	
	
		1.Northern Neck National
			 Heritage Area study and report
			(a)Short
			 titleThis Act may be cited as the Northern Neck National Heritage Area Study
			 Act.
			(b)StudyThe
			 Secretary of the Interior, in consultation with appropriate State historic
			 preservation officers, States historical societies, and other appropriate
			 organizations, shall conduct a study regarding the suitability and feasibility
			 of designating the study area described in subsection (c) as the Northern Neck
			 National Heritage Area. The study shall include analysis, documentation, and
			 determination regarding whether the study area—
				(1)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
				(2)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
				(3)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
				(4)provides
			 outstanding recreational and educational opportunities;
				(5)contains resources
			 important to the identified theme or themes of the study area that retain a
			 degree of integrity capable of supporting interpretation;
				(6)includes
			 residents, business interests, nonprofit organizations, and local and State
			 governments that are involved in the planning, have developed a conceptual
			 financial plan that outlines the roles of all participants (including the
			 Federal Government), and have demonstrated support for the concept of a
			 national heritage area;
				(7)has a potential
			 management entity to work in partnership with residents, business interests,
			 nonprofit organizations, and local and State governments to develop a national
			 heritage area consistent with continued local and State economic activity;
			 and
				(8)has a conceptual
			 boundary map that is supported by the public.
				(c)Boundaries of
			 the study areaThe study area referred to in subsection (b) shall
			 be comprised of the following:
				(1)The part of
			 Virginia between the Potomac and the Rappahannock Rivers in eastern coastal
			 Virginia.
				(2)Westmoreland,
			 Northumberland, Richmond, King George, and Lancaster Counties, Virginia.
				(3)Other areas that
			 have heritage aspects that are similar to those aspects that are in the areas
			 described in paragraphs (1) and (2) and which are adjacent to or in the
			 vicinity of those areas.
				(d)ReportNot
			 later than 3 fiscal years after the date on which funds are first made
			 available for this section, the Secretary of the Interior shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on the
			 findings, conclusions, and recommendations of the study.
			
